DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (U.S. Pub. No. 20060133061).
Regarding claim 1, Madea discloses:
An image detection device comprising:
an image detector configured to detect an image of an object through the lens system (a subject image is formed on a light receiving surface of a solid state imaging device (CCD) 36 through the lens system 12a, par. 39);
a pulsed illuminator configured to provide pulsed illumination to the object in synchronization with the focal point (LED controller 70 applies the high voltage current to the selected LEDs at the time that illumination is to be emitted (high voltage during the time of illumination is a pulse), where lens system 12a is shifted through a focus driver 72 and set at a focusing position in which the high frequency component of the green signal reaches the maximum value, and where the LEDs serve as a fill light source of the AF (autofocus), par. 45, 47, 55, and 70); and
an illumination controller configured to control the pulsed illuminator (sub CPU 68 sends commands for the flash emission to the LED controller 70 when necessary for illumination, par. 44, 47), wherein the pulsed illuminator comprises a main illumination section (LEDs 18-20, par. 30-33 and 36) and a supplementary illumination section (LED 21, par. 30-33, 47), and the illumination controller is configured to provide pulsed illumination to the object with the main illumination section (when the main CPU 64 determines that the flash emission is necessary the main CPU 64 determines the color correction for the view field by the emission of the LEDs 18-20, and main CPU 64 sets the ratio of respective light emission amounts of the LEDs 18-20 using supplied voltages where LED controller 70 applies the high voltage current to the selected LEDs to be emitted at the time for emission, par. 53-55), and to supplement illuminance on the object with the supplementary illumination section when the illuminance on the object by the main illumination section is equal to or less than a predetermined threshold (when the main CPU 64 determines that the light emission amount is not sufficient (less than a threshold), the white LED 21 is set to be emitted along with the LEDs 18-20, par. 54).
Madea is silent with regards to a liquid resonant lens system whose focal point is cyclically changeable.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using liquid lens systems with a cyclically changeable curvature.  This is advantageous in that liquid lenses can be made smaller than traditional solid lenses while providing focus adjustment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a liquid resonant lens system whose focal point is cyclically changeable.
Regarding claim 2, Madea further discloses:
supplementary illumination section provides continuous illumination (white LED 21 is set to be emitted along with the LEDs 18-20, by LED controller 70 applying the high voltage current to the LEDs, during the time for emission, par. 53-55).
Regarding claim 4, see the rejection of claim 1 and note that the limitations of claim 4 were shown.
Regarding claim 5, see the rejection of claim 1 and note that the limitations of claim 5 were shown.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (U.S. Pub. No. 20060133061) in view of Ou et al. (U.S. Pub. No. 20150054979).
Regarding claim 3, Maeda further discloses:
main illumination section is an epi-illuminator (LEDs 18-21 are located on a front of the lens 12 and emit light toward the scene being illuminated, par. 28-30 and Fig. 1).
Maeda is silent with regards to the supplementary illumination section is a ring illuminator.  Ou discloses using a plurality of different colored LEDs (in an epi-illumination configuration similar to Maeda) in a ring configuration in par. 81, 83, and 100.  As can be seen in par. 101 this is advantageous in that when desired different LEDs can be illuminated at different times to capture an intensity image at different incidence angles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the supplementary illumination section is a ring illuminator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697